*57On examining the record herein the following errors appear:
1st. The indictment does not state in what court the defendant. Mary took the oath referred to in the indictment, nor is it stated that the court had cognizance of the cause in which the oath was taken.
2d. The jury have found the defendant guilty of the premises,, not of the fact stated in the indictment. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set. aside, and that the plaintiffs recover of the defendant their costs-in this behalf expended, which is ordered to be certified to th& said court.